 

 

 

 

 

 

 

 

 

 

 

 

 

DOMINION RESOURCES, INC.

SECURITY OPTION PLAN

 

 

 

 

 

 

 

 

 

Amended and Restated Effective July 13, 2004



 

 

TABLE OF CONTENTS

 

 

Page

ARTICLE I ESTABLISHMENT AND PURPOSE

1

ARTICLE II REFERENCES, CONSTRUCTION AND DEFINITIONS

1

2.1

Administrative Committee

1

2.2

Administrator

1

2.3

Affiliate

1

2.4

Aggregate Fund Value

1

2.5

Allocation

1

2.6

llocation Election

1

2.7

Beneficiary

1

2.8

Board

1

2.9

Business Day

2

2.10

Cause

2

2.11

Change of Control

2

2.12

Code

2

2.13

Company

2

2.14

Compensation

2

2.15

Deferral Election Form

2

2.16

Deferred Compensation Plan

2

2.17

Disability

3

2.18

Disability Termination

3

2.19

Effective Date

3

2.20

Election Cutoff Time

3

2.21

Election Date

3

2.22

Employee

3

2.23

Exercise

3

2.24

Exercise Election

3

2.25

Expiration

3

2.26

Expiration Date

3

2.27

Forfeiture

4

2.28

Fund

4

2.29

Fund Menu

4

2.30

Fund Option

4

2.31

Fund Optionholder

4

2.32

Fund Return

4

2.33

Fund Value

4

2.34

Grant

4

2.35

Grant Date

4

2.36

Indexed Strike Price

4

2.37

Indexed Strike Price Adjustment Factor

4

2.38

Issuer

4

2.39

Minimum Strike Price

4

2.40

Participant

5

2.41

Participating Company

5

2.42

Person

5

2.43

Plan

5

2.44

Plan Year

5

2.45

Pre-Termination Death

5

2.46

Reallocation Election

5

2.47

Retirement

5

2.48

Rollover Amount

5

2.49

Rollover Election Form

5

2.50

Savings Plan

5

2.51

Share

5

2.52

Share Value

6

2.53

Special Option

6

2.54

Spread

6

2.55

Strike Price

6

2.56

Supplemental Retirement Plan

6

2.57

Surviving Spouse

6

2.58

Termination of Employment

6

2.59

Trust

6

2.60

Unvested Shares

6

2.61

Vested

6

ARTICLE III ELIGIBILITY and ELECTIONS

6

3.1

Eligibility

6

3.2

Deferral Election

7

3.3

Match

7

3.4

Rollover Election

8

ARTICLE IV FUND OPTION GRANTS AND VESTING

8

4.1

Fund Options

8

4.2

Fund Option Issuance

9

4.3

Vesting

 9

ARTICLE V ALLOCATIONS

9

5.1

The Allocation Election

9

5.2

The Reallocation Election

9 

5.3

Procedures

9 

ARTICLE VI EXERCISES

10

6.1

Exercise

10

6.2

Expiration Date

10

6.3

Procedures and Timing

10

6.4

Payments to Beneficiary

11

ARTICLE VII FORFEITURES AND EXPIRATIONS

11

7.1

Forfeitures

11

7.2

Expirations

12

ARTICLE VIII FUND OPTION VALUATION

12

8.1

Funds

12

8.2

Indexed Strike Price

13

8.3

Minimum Strike Price

13

ARTICLE IX COMPANY'S OBLIGATIONS

14

9.1

Unfunded Plan

14

9.2

Change of Control

14

ARTICLE X ADMINISTRATION OF THE PLAN

14

10.1

Powers and Duties of the Administrative Committee

14

10.2

Agents

15

10.3

Claims for Benefits

15

10.4

Hold Harmless

15

10.5

Service of Process

15

10.6

Form of Administration

15

ARTICLE XI DESIGNATION OF BENEFICIARIES

16

11.1

Beneficiary Designation

16

11.2

Failure to Designate Beneficiary

16

ARTICLE XII AMENDMENT OR TERMINATION OF THE PLAN

16

12.1

Right to Amend or Terminate Plan

16

12.2

Notice

17

ARTICLE XIII GENERAL PROVISIONS AND LIMITATIONS

17

13.1

No Right to Continued Employment

17

13.2

Payment on Behalf of Payee

17

13.3

Nonalienation

17

13.4

Missing Payee

18

13.5

Required Information

18

13.6

No Trust or Funding Created

18

13.7

Binding Effect

19

13.8

Merger or Consolidation

19

13.9

Entire Plan

19

ARTICLE I

ESTABLISHMENT AND PURPOSE

Dominion Resources, Inc. (the "Company") established effective January 1, 2003,
for the benefit of certain employees as described herein, the Dominion
Resources, Inc. Security Option Plan (the "Plan"). The Plan is amended and
restated effective as of July 13, 2004 to allow for the grant of Special Options
and for other purposes.

ARTICLE II

REFERENCES, CONSTRUCTION AND DEFINITIONS

The Plan and all rights thereunder shall be construed and enforced in accordance
with the laws of the Commonwealth of Virginia. All references to time are
Charlotte, North Carolina time. The following definitions will apply unless
another definition is specifically provided in a grant agreement.

2.1  Administravive Committee means the Administrative Benefits Committee of
Dominion Resources Services, Inc.

2.2  Administrator means Opt Capital or any successor entity designated by the
Administrative Committee.

2.3  Affiliate means any corporation that is in a controlled group of
corporations with the Company within the meaning of Section 414(b) of the Code.

2.4  Aggregate Fund Value means, with respect to a Fund Option as of any date,
the aggregate of the Fund Values for such Fund Option.

2.5  Allocation means with respect to a Fund Option as of any date, the
percentage allocation of the Fund Option's Aggregate Fund Value among the types
of Funds on the Fund Menu.

2.6  Allocation Election means the Fund Optionholder's written election made in
accordance with Article 5 specifying the Grant Date Allocation of Fund Options
granted on or after the date such election takes effect. The election shall be
in substantially the form the Administrative Committee prescribes.

2.7  Beneficiary means the Person designated by a Participant pursuant to
Article 11 to become the Fund Optionholder of specified Fund Options owned by
the Participant upon the death of such Participant. If, however, there has been
no such designation or an invalid designation, Beneficiary means the Person who
becomes the Fund Optionholder pursuant to Section 11.2.

2.8  Board means the board of directors of the Company.

Page 1

2.9  Business Day means any day on which the New York Stock Exchange is open for
business.

2.10  Cause means (i) fraud or material misappropriation with respect to the
business or assets of the Company, (ii) persistent refusal or willful failure of
the Participant to perform substantially his duties and responsibilities to the
Company, which continues after the Participant receives notice of such refusal
or failure, (iii) conviction of a felony or crime involving moral turpitude, or
(iv) the use of drugs or alcohol that interferes materially with the
Participant's performance of his duties.

2.11  Change of Control means the occurrence of any of the following events:

(a)  Any person, including a "group" as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended, becomes the owner or beneficial
owner of Company securities having 20% or more of the combined voting power of
the then outstanding Company securities that may be cast for the election of the
Board (other than as a result of an issuance of securities initiated by the
Company, or open market purchases approved by the Board, as long as the majority
of the Board approving the purchases is also the majority at the time the
purchases are made);

(b)  As the direct or indirect result of, or in connection with, a cash tender
or exchange offer, a merger or other business combination, a sale of assets, a
contested election, or any combination of these transactions, the persons who
were directors of the Company before such transactions cease to constitute a
majority of the Board, or any successor's board, within two years of the last of
such transactions; or

(c)  With respect to a particular Participant, an event occurs with respect to
the Participant's employer such that, after the event, the Participant's
employer is no longer an Affiliate of the Company.

2.12  Code means the Internal Revenue Code of 1986, as amended.

2.13  Company means Dominion Resources, Inc., and any successor business by
merger, purchase, or otherwise that maintains the Plan.

2.14  Compensation means a Participant's base salary, cash incentive pay and
other cash compensation from the Company, including bonuses and pre-scheduled
one-time performance-based payments. The Administrative Committee may determine
whether to include or exclude an item of income from Compensation.

2.15  Deferral Election Form means the Form that a Participant uses to elect to
defer Compensation pursuant to Article 3.

2.16  Deferred Compensation Plan means the Dominion Resources, Inc. Executives'
Deferred Compensation Plan.

Page 2

2.17  Disability means the Participant has a condition that renders the
Participant eligible for benefits under the Company's long-term     disability
plan or program applicable to the Participant.

2.18  Disability Termination means a Participant's Termination of Employment on
account of Disability.

2.19  Effective Date is January 1, 2003.

2.20  Election Cutoff Time is 4 p.m. for elections made electronically to the
Administrator, and 10:00 a.m. for elections communicated to the Administrator in
person or via telephone, facsimile, email, or mail.

2.21  Election Date means the date by which an Employee must submit a valid
Deferral Election Form. For each Plan Year, the Election Date shall be December
31 for deferrals of base salary, annual cash incentive award, long-term cash
incentive payments and pre-scheduled one-time cash payments, unless the
Administrative Committee sets an earlier Election Date. For a rollover election
under Section 3.4(a), the Election Date shall be December 31, 2002 (unless the
Administrative Committee sets an earlier Election Date) and such additional
dates as established by Administrative Committee. The Election Date under
Section 3.4(a) shall be not later than either (i) at least six (6) months prior
to the commencement of the receipt of benefits under the Deferred Compensation
Plan or (ii) at least one (1) month prior to the commencement of the receipt of
benefits under the Deferred Compensation Plan if the election is approved by the
Administrative Committee in its absolute discretion. For a rollover election
under Section 3.4(b), the Election Date shall be either (i) at least six (6)
months prior to the commencement of the receipt of benefits under the
Supplemental Retirement Plan or (ii) at least one (1) month prior to the
commencement of the receipt of benefits under the Supplemental Retirement Plan
if the election is approved by the Administrative Committee in its absolute
discretion.

2.22  Employee means an individual who is employed by a Participating Company on
a full-time salaried basis and whose terms and conditions of employment are not
covered by a collective bargaining agreement.

2.23  Exercise means, with respect to a Fund Option, the Fund Optionholder's
exercise of the right to purchase all or part of the Fund Option's Funds that
are Vested.

2.24  Exercise Election means the Fund Optionholder's written Exercise election
made in accordance with Article 5, and which is in substantially the form the
Administrative Committee prescribes.

2.25  Expiration means the occurrence of the Fund Option's Expiration Date
without an Exercise.

2.26  Expiration Date means the date of Expiration of a Fund Option as provided
in Section 6.2.

Page 3

2.27  Forfeiture means, with respect to a Participant who incurs a Termination
of Employment, the amount of the Participant's Unvested Shares that are
forfeited by the Participant.

2.28  Fund means an open-end investment company that is registered as such under
the Investment Company Act of 1940.

2.29  Fund Menu means the menu of Funds, as approved from time to time by the
Committee, that can serve as Funds for Fund Options. At its sole discretion, the
Committee may change the number and type of Funds at any time and may establish
procedures for the transition between Funds.

2.30  Fund Option means each discrete bundle of rights the Participating Company
grants to a Participant under this Plan to purchase a specified Fund, when
Vested, at a specified Strike Price, subject to any conditions set forth in this
Plan or in a Fund Option Agreement that applies to the Fund Option.

2.31  Fund Optionholder means, with respect to a Fund Option, the Person who is
the beneficial owner of the Fund Option and the Fund Option's entitlements,
including any rights the Fund Option gives the Fund Optionholder to Exercise the
Fund Option, to allocate or reallocate the Funds of the Fund Options, or to
assign the Fund Option.

2.32  Fund Return means, with respect to a Fund Option, the rate of growth or
decline of the Fund Option's Aggregate Fund Value.

2.33  Fund Value means, with respect to one type of Fund of a Fund Option as of
any date, the aggregate of the Share Values of such Fund.

2.34  Grant means the Participating Company's issuance or grant of a Fund Option
to a Participant.

2.35  Grant Date means the date the Fund Option is granted to a Participant
under Section 4.2.

2.36  Indexed Strike Price means, as of the Grant Date, 90% of the Grant Date
Aggregate Fund Value. Each Business Day after the Grant Date, the Indexed Strike
Price is adjusted by the Indexed Strike Price Adjustment Factor.

2.37  Indexed Strike Price Adjustment Factor means, with respect to a Fund
Option, the Fund Return.

2.38  Issuer means, with respect to a Fund, the Person that issues the Fund.

2.39  Minimum Strike Price means, with respect to a Fund Option, 25% of the
Grant Date Aggregate Fund Value.

Page 4

2.40  Participant means, as of any date, any Employee who has received one or
more Fund Options from the Participating Company and any part of such Fund
Options has not expired.

2.41  Participating Company means the Company and all Affiliates, unless the
Administrative Committee determines that the Affiliate should not participate in
the Plan. All Affiliates are deemed to have adopted the Plan. By its
participation in the Plan, a Participating Company shall be deemed to appoint
the Company its exclusive agent to exercise on its behalf all of the power and
authority conferred by the Plan upon the Company and accept the delegation to
the Administrative Committee of all the power and authority conferred upon it by
the Plan. The authority of the Company to act as such agent shall continue until
the Plan is terminated as to the Participating Company. The term "Participating
Company" shall be construed as if the Plan were solely the Plan of such
Participating Company, unless the context plainly requires otherwise.

2.42  Person means a natural person or any duly organized and validly existing
entity such as a corporation, partnership, limited liability company,
association or trust.

2.43  Plan means the Dominion Resources, Inc. Security Option Plan.

2.44  Plan Year means the calendar year.

2.45  Pre-Termination Death means the death of a Participant before a
Termination of Employment, Retirement or Disability.

2.46  Reallocation Election means with respect to a Fund Option, the Fund
Optionholder's written election, made in accordance with Article 5 specifying an
Allocation for such Fund Option. The election shall be in substantially the form
the Administrative Committee prescribes.

2.47  Retirement means Termination of Employment with receipt of early or normal
retirement benefits under the Dominion Resources Retirement Plan or any other
tax-qualified defined benefit retirement plan of the Company or an Affiliate in
which the Participant participates.

2.48  Rollover Amount is an amount equal to the Participant's benefits in the
Deferred Compensation Plan and/or the Supplemental Retirement Plan that the
Participant has elected to rollover to this Plan by properly completing a
Rollover Election Form.

2.49  Rollover Election Form means the form that a Participant uses to rollover
benefits to this Plan that are either (i) payable in the form of a lump sum
payment from a Supplemental Retirement Plan or (ii) held for the benefit of the
Participant in the Deferred Compensation Plan.

2.50  Savings Plan means the Dominion Salaried Savings Plan.

2.51  Share means an equal undivided interest in the Fund, as established by the
Issuer.

Page 5

2.52  Share Value means with respect to a Share as of any date the fair market
value of the Share as of the close of business on such date, or, if such date is
not a Business Day, the close of business on the Business Day immediately
preceding.

2.53  Special Option means a Fund Option granted to a Participant at the
discretion of the Company for any reason, including a Fund Option granted as a
special performance award, as an inducement to initial or continued employment,
or in lieu of a cash bonus or other compensation.

2.54  Spread means, with respect to a Fund Option as of any date, the excess, if
any, of the Fund Option's Aggregate Fund Value as of such date over the Fund
Option's Strike Price as of such date.

2.55  Strike Price means with respect to a Fund Option as of any date the
greater of the Fund Option's Indexed Strike Price as of such date and the Fund
Option's Minimum Strike Price as of such date.

2.56  Supplemental Retirement Plan means the Dominion Resources, Inc. Retirement
Benefit Restoration Plan and/or the Dominion Resources, Inc. Executive
Supplemental Retirement Plan, and any similar plan that is maintained by a
Participating Company.

2.57  Surviving Spouse means the survivor of a deceased Fund Optionholder to
whom such deceased Fund Optionholder was legally married (as determined by the
Administrative Committee) immediately before the Fund Optionholder's death.

2.58  Termination of Employment means a termination of employment with the
Participating Company or an Affiliate as determined by regular practices and
policies of the Participating Company or Affiliate, unless otherwise provided by
the Administrative Committee; provided, however, that the transfer of an
Employee from employment by one Participating Company or an Affiliate to
employment by another Participating Company or Affiliate shall not constitute a
Termination of Employment.

2.59  Trust means the Dominion Resources, Inc. Executive Security Trust.

2.60  Unvested Shares means with respect to a Fund Option as of a given date the
Shares of Funds that are not Vested.

2.61  Vested means a Fund Option that is nonforfeitable and that can be
exercised at any time by the Fund Optionholder.

ARTICLE III

ELIGIBILITY AND ELECTIONS

3.1  Eligibility . Any Employee with a base salary in excess of $100,000 as of
September 1 prior to each Election Date or any Employee designated by the
Administrative Committee shall be eligible to become a Participant in the Plan.
Any Employee who receives the grant of a Special Option shall be a Participant
in the Plan.

Page 6

3.2  Deferral Election .An Employee may elect on or before the Election Date to
defer receipt of a portion of the Employee's Compensation for the following Plan
Year. Except as provided in Section 3.2(b), an Employee may elect a deferral for
any Plan Year only if he or she is an Employee on the Election Date for that
Plan Year. The following provisions apply to deferral elections:

 a. A Participant may defer up to 50% of the Participant's base salary and up to
    85% of the Participant's annual cash incentive award, long-term cash
    incentive payments and pre-scheduled one-time cash payments. The maximum
    deferrals to this Plan shall be reduced by any deferrals that the
    Participant has elected to defer to the Deferred Compensation Plan or any
    other deferred compensation plan of the Company. Compensation for deferrals
    under the Savings Plan shall be based on a Participant's Compensation after
    any deferrals made under this Plan or the Deferred Compensation Plan.
 b. Before each Plan Year's Election Date, each eligible Employee shall be
    provided with a Deferral Election Form. Except as provided below, a deferral
    election shall be valid only when the Deferral Election Form is completed,
    signed by the electing Employee, and received by the Administrative
    Committee on or before the Election Date for that Plan Year. If an Employee
    becomes eligible to Participate in the Plan during a Plan Year due to
    designation by the Committee under Section 3.1, the Employee may make a
    deferral election by completing a Deferral Election Form within 30 days of
    becoming eligible to participate in the Plan. The deferral election will be
    effective for periods after the Administrative Committee receives it. An
    Employee may not revoke a Deferral Election Form after the Plan Year begins,
    except that an Employee may revoke a Deferral Election Form within 30 days
    following a Change of Control.
 c. The Administrative Committee may reject any Deferral Election Form that does
    not conform to the provisions of the Plan. If the Administrative Committee
    rejects a Deferral Election Form, the Employee shall be paid the amounts the
    Employee would have been entitled to receive if the Employee had not
    submitted the Deferral Election Form.
 d. Except as provided in Section 3.2(b), an Employee who has not submitted a
    valid Deferral Election Form to the Administrative Committee on or before
    the relevant Election Date may not defer any part of the Employee's
    Compensation for the Plan Year.

     

    3.3 Match With respect to each Plan Year, the Participating Company may
    issue to each eligible Participant a Fund Option with a Grant Date Spread
    equal to the Match (as defined below), unless the Company has elected to
    contribute the Match to the Deferred Compensation Plan or another deferred
    compensation plan of the Company.

    

    Page 7

 e. To be eligible for this Grant, a Participant must meet all of the following
    criteria:

 i.   be employed on December 31 or have a Termination of Employment during the
      Plan Year due to Retirement, death or Disability;
 ii.  have made salary deferrals to the Dominion Savings Plan for the Plan Year;
 iii. have base salary for the Plan Year in excess of the dollar limit for the
      Plan Year under Code section 401(a)(17); and
 iv.  the amount of the Match must exceed $500.

b. The amount of the Match will be determined under the following formula:
Excess Compensation times Deferral Percentage times Match Percentage. The terms
in the formula have the following meanings.

 i.   Excess Compensation is the amount of the Participant's base salary for the
      Plan Year in excess of the dollar limit for the Plan Year under Code
      section 401(a)(17).
 ii.  Deferral Percentage is the total of the Participant's salary deferrals to
      the Dominion Savings Plan for the Plan Year divided by the lesser of (i)
      the dollar limit for the Plan Year under Code section 401(a)(17), or (ii)
      the Participant's base salary for the Plan Year reduced by deferrals under
      this Plan and the Dominion Savings Plan. The Deferral Percentage may not
      exceed the maximum percentage of compensation on which the Participant
      would be eligible to receive a match by making a deferral under the
      Dominion Savings Plan for the Plan Year.
 iii. Match Percentage is the percentage of company match made with respect to
      the Participant's salary deferral to the Dominion Savings Plan.

3.4  Rollover Election.

a. A Participant who is also a Participant in the Deferred Compensation Plan may
elect to rollover any amounts credited to the Participant's accounts in the
Deferred Compensation Plan to this Plan by executing a Rollover Election Form by
the Election Date.

b. Participant in a Supplemental Retirement Plan who elects to receive a lump
sum payment of benefits under the Supplemental Retirement Plan may also elect to
rollover the calculated Rollover Amount to this Plan by executing a Rollover
Election Form by the Election Date.

ARTICLE IV

FUND OPTION GRANTS AND VESTING

4.1  Fund Options Fund Options are granted to eligible Participants under the
Plan and provide such Participants with the opportunity to purchase units of the
Funds shown on the current Fund Menu. A Fund Option shall be granted with a
Grant Date Spread equal to (i) the amount of the Participant's Compensation that
the Participant has elected to defer under a Deferral Election Form; (ii) the
amount of the Match; (iii) the Rollover Amount, or (iv) the amount determined by
the Company for a Special Option. The specific terms of the Fund Options are
referred to in this Plan and may be subject to such additional terms that are
set forth in the Fund Option Agreement.

Page 8

 

4.2  Fund Option Issuance Fund Options will be granted to eligible Participants
on the following Grant Dates: (i) with respect to a Deferral Election, the date
that the payment of Compensation would have been made to the Participant; (ii)
with respect to the Match, the date determined by the Administrative Committee;
(iii) with respect to the Rollover Amount, the date designated on the Rollover
Election Form for the rollover; or (iv) with respect to a Special Option, the
date designated by the Company; provided such days are Business Days, otherwise
the Grant shall be made on the first Business Day thereafter.

4.3  Vesting All Fund Options shall be fully Vested, unless otherwise provided
in a Participant's Fund Option agreement. If vesting dates are set forth in a
Participant's Fund Option agreement, an Employee must be employed by a
Participating Company on such dates to vest in a Fund Option. In addition, all
Fund Options are fully Vested on the Employee's Retirement, Pre-Termination
Death, or Change of Control. All Fund Options with respect to all Unvested
Shares shall terminate on the Employee's Termination of Employment, unless
otherwise provided by the Administrative Committee.

ARTICLE V

ALLOCATIONS

5.1  The Allocation Election At any time before a Fund Option is granted, the
Fund Optionholder may specify the Fund Option's Grant Date Allocation. Such
specification shall be made by the Fund Optionholder's filing of an Allocation
Election with the Administrator. The election shall specify a Grant Date
Allocation for all Fund Options. The election establishes the Grant Date
Allocation of Fund Options granted on or after the effective date of the
election. The election shall remain in effect until the effective date of a new
Allocation Election.

5.2  The Reallocation Election At any time, a Fund Optionholder may specify the
Allocation for a Fund Option. Such specification shall be made by the Fund
Optionholder's filing of a Reallocation Election with the Administrator. The
election shall specify an Allocation for all Fund Options. The election
establishes the Allocation as of the effective date of the election.

5.3  Procedures All Allocation specifications shall be in whole percentage
increments. If the Administrator receives an Allocation Election or a
Reallocation Election on a day that is not a Business Day, the effective date of
the election shall be the immediately following Business Day. If the
Administrator receives an election before the Election Cutoff Time on a Business
Day, the effective date shall be such Business Day. If the Administrator
receives an election after the Election Cutoff Time on a Business Day, the
effective date shall be the immediately following Business Day.

Page 9

 

ARTICLE VI

EXERCISES

6.1  Exercise On any Business Day prior to the Fund Option's Expiration Date,
the Fund Optionholder can Exercise any Vested Fund Option.

6.2  Expiration Date To the extent Vested, a Participant may Exercise a Fund
Option as long as the Participant remains an Employee of the Company or an
Affiliate. Except as otherwise provided in a Fund Option, the Expiration Date of
all Vested Fund Options shall be the first occurrence of any of the following
events:

 a. In the event of Retirement or Disability Termination: the last day of the
    120th consecutive month following such Retirement or Disability Termination.
 b. In the event of Pre-Termination Death: the last day of the 24th consecutive
    month following such Pre-Termination Death unless the Employee is eligible
    for Retirement at the time of death, in which case, the last day of the
    120th consecutive month following such death.
 c. In the event of Termination of Employment without Cause other than a
    Disability Termination (except as provided in 6.2(e)): the last day of the
    12th month following such Termination of Employment.
 d. In the event of Termination of Employment with Cause by the Company or an
    Affiliate (except as provided in 6.2(e)): the last day of the 90th
    consecutive day period following such Termination of Employment.
 e. In the event of a Termination of Employment of the Participant by the
    Company or an Affiliate within 36 months after a Change of Control: the last
    day of the 120th consecutive month following such Termination of Employment.

    6.3  Procedures and Timing

 f. To Exercise a Fund Option in whole or in part, the Fund Optionholder must
    file with the Administrator an Exercise Election, properly completed and
    duly executed by the Fund Optionholder, specifying the amount of Spread
    desired, together with payment of the Strike Price related to the desired
    Spread. Notwithstanding the foregoing, the Administrative Committee may, in
    the exercise of its discretion, allow a deemed payment of the Strike Price,
    and require that an Exercise Election be filed and direct that the amount of
    Spread be paid pursuant to such election.
 g. If the Administrator receives an Exercise Election on a day that is not a
    Business Day, the Exercise date shall be the immediately following Business
    Day. If the Administrator receives an Exercise Election before the Election
    Cutoff Time, the Exercise date shall be such Business Day. If the
    Administrator receives an Exercise Election after the Election Cutoff Time
    on a Business Day, the Exercise date shall be the immediately following
    Business Day.

    Page 10

 h. The Share Value for all purposes related to an Exercise shall be based on
    the Exercise date.
 i. The Participating Company shall make settlement with respect to an Exercise
    as soon as administratively practicable after the Exercise date. The Fund
    Optionholder is not entitled to interest for the time that elapses between
    the Exercise date and the settlement date. The Participating Company is not
    liable for any change in Fund Values for the time that elapses between the
    Exercise date and the settlement date. To make settlement, the Participating
    Company shall deliver to the Fund Optionholder the Shares of the Funds that
    are subject to the Exercise. If the Administrative Committee allows a deemed
    payment of the Strike Price, the Participating Company may settle its
    obligations with respect to the Exercise by delivering Shares of the Funds
    with an Aggregate Fund Value as of the Exercise date equal to the Spread
    being exercised, less applicable withholding. At its sole discretion, the
    Participating Company may make settlement by delivery to the Fund
    Optionholder of cash equal to the Share Value of the Shares of the Fund that
    otherwise would have been delivered.
 j. A partial Exercise of a Fund Option shall not affect the Fund Optionholder's
    Exercise rights with respect to the remainder of the Fund Option. On a
    partial Exercise of a Fund Option that is less than 100% Vested, the Vested
    portion of the Fund Option shall be adjusted to reflect the Exercise.
 k. In no event shall an Exercise be permitted if the Spread to be exercised is
    less than $5,000 unless all of the Spread on all Vested Fund Options is
    being exercised.
 l. Whenever payment is made pursuant to the Exercise of a Fund Option, all tax
    withholding shall be made by means of tax withholding from the Fund Shares
    covered by the Exercise.

    6.4  Payments to Beneficiary If a Fund Optionholder entitled to a benefit
    under this Article 6 dies before payment of the benefit is made, then
    payment of the benefit shall be made to such Fund Optionholder's
    Beneficiary.

    ARTICLE VII

    FORFEITURES AND EXPIRATIONS

    7.1  Forfeitures Upon the occurrence of a Forfeiture, the Fund Option or
    portion of the Fund Option subject to the Forfeiture shall be canceled, and
    the Fund Optionholder of the Fund Option shall have no rights with respect
    to the canceled Fund Option, or the portion of the Fund Option canceled, as
    the case may be. If less than all of a Fund Option is canceled, then the
    Forfeiture shall be allocated among the Fund Option's Funds in the same
    proportion as the Fund Option's Fund Allocation as of the Business Day
    immediately preceding the date of Forfeiture.

    Page 11

    7.2  Expirations In the event of an Expiration of a Fund Option, the Fund
    Option shall be canceled and the Fund Optionholder shall have no right with
    respect to the canceled Fund Option.

    ARTICLE VIII

    FUND OPTION VALUATION

    8.1  Funds Each Business Day, the Administrator shall calculate and record,
    or cause to be calculated and recorded, the following with respect to each
    Fund Option: (i) the Share Value with respect to each Fund, (ii) the number
    of Unvested Shares with respect to each Fund, and (iii) the number of Vested
    Shares with respect to each Fund. The Shares of a Fund shall be allocated
    among the Unvested Shares and Vested Shares in the same proportion that the
    Aggregate Fund Value for Unvested Shares and Vested Shares, as the case may
    be, bears to the Aggregate Fund Value. In calculating the number of Shares,
    the following transactions shall be accounted for as follows:

 m. Upon the Grant of a Fund Option, there shall be calculated and recorded (i)
    the number of Unvested Shares of each Fund, and (ii) the number of Vested
    Shares of each Fund.
 n. Upon an Exercise of the Fund Option, there shall be subtracted the number of
    Shares of each Fund transferred or deemed transferred pursuant to the
    Exercise. An Exercise Election shall be applied to the Fund Optionholder's
    Fund Options according to the following protocol:

 i.   A Fund Option is "in-the-money" if it has a positive Spread.
 ii.  The "in-the-money" Fund Option with the nearest Expiration Date is
      exercised first to the extent necessary to fulfill the Exercise Election
      (if there is more than one such Fund Option, the Fund Options are
      exercised pro rata), and if such Fund Option(s) is insufficient, then the
      "in-the-money" Fund Option(s) with the second nearest Expiration Date is
      exercised to the extent necessary to fulfill the Exercise Election, and if
      such Fund Option(s) is insufficient the process continues with
      "in-the-money" Fund Options as necessary to fulfill the Exercise Election;
 iii. If the "in-the-money" Fund Options are insufficient to fulfill the
      Exercise Election, the Administrator shall notify the Fund Optionholder of
      the shortfall.

c. Upon a Forfeiture or Expiration of the Fund Option, there shall be subtracted
the Shares of each Fund that are subject to the Forfeiture or Expiration.

d. Upon the Issuer's payment of a dividend consisting of cash or property other
than Shares with respect to a Fund of the Fund Option, there shall be added to
the Fund Option additional Shares of the Fund with a Grant Date Spread equal to
the value of the dividend.

Page 12

e. Upon the Issuer's payment of a dividend consisting of Shares with respect to
a Fund of the Fund Option, there shall be added to the Fund Option the number of
Shares deemed to be distributed with respect to the Fund.

f. Upon a stock split or recapitalization whereby the Issuer distributes new
Shares of a Fund in exchange for the cancellation of existing Shares of the
Fund, there shall be subtracted the number of Shares of the Fund that are
canceled and there shall be added the number of Shares of the Fund deemed to be
received in exchange therefore.

g. Upon the filing of a Reallocation Election affecting the Fund Option, there
shall be added or subtracted, as the case may be, the appropriate number of
Shares of each Fund affected.

h. Upon an increase in the Vested percentage of the Fund Option, the number of
Unvested Shares of each Fund shall be reduced as required and a like number of
Shares added to the number of Vested Shares of each Fund, as applicable.

8.2  Indexed Strike Price Each Business Day, the Administrator shall calculate
and record, or cause to be calculated and recorded, the Indexed Strike Price
with respect to each Fund Option. In calculating the Indexed Strike Price, the
following transactions shall be accounted for as follows:

 a. Upon a Grant, the Indexed Strike Price shall be calculated and recorded.
 b. There shall be an increase (decrease) equal to the Indexed Strike Price
    Adjustment Factor of the Fund Option since the last preceding Business Day.
 c. Upon an Exercise, if the Indexed Strike Price is greater than or equal to
    the Minimum Strike Price, the amount of the Strike Price received or deemed
    to be received pursuant to the Exercise of the Fund Option shall be
    subtracted from the Indexed Strike Price. If the Indexed Strike Price is
    less than the Minimum Strike Price, the Indexed Strike Price shall be
    reduced by an amount that bears the same proportion to the Indexed Strike
    Price immediately before the reduction as the Strike Price received or
    deemed to be received pursuant to the Exercise of the Fund Option bears to
    the total Strike Price immediately preceding such Exercise.
 d. Upon a Forfeiture or Expiration of the Fund Option, the Indexed Strike Price
    shall be reduced by an amount that bears the same proportion to the Indexed
    Strike Price before such reduction as the Aggregate Fund Value of the
    Forfeiture or Expiration bears to the Fund Option's Aggregate Fund Value
    immediately preceding the Forfeiture or Expiration.

    8.3  Minimum Strike Price Upon a Grant, the Administrator shall calculate
    and record, or cause to be calculated and recorded, the Minimum Strike Price
    with respect to each Fund Option. In keeping track of the Minimum Strike
    Price, the following transactions shall be accounted for as follows:

 e. Upon an Exercise, if the Minimum Strike Price is greater than or equal to
    the Indexed Strike Price, the amount of the Strike Price received or deemed
    to be received pursuant to the Exercise of the Fund Option shall be
    subtracted from the Minimum Strike Price. If the Minimum Strike Price is
    less than the Indexed Strike Price, the Minimum Strike Price shall be
    reduced by an amount that bears the same proportion to the Minimum Strike
    Price immediately before the reduction as the Strike Price received or
    deemed to be received pursuant to the Exercise of the Fund Option bears to
    the total Strike Price immediately preceding such Exercise.

    Page 13

 f. Upon a Forfeiture or Expiration of the Fund Option, the Minimum Strike Price
    shall be reduced by an amount that bears the same proportion to the Minimum
    Strike Price before such reduction as the Aggregate Fund Value of the
    Forfeiture or Expiration bears to the Fund Option's Aggregate Fund Value
    immediately preceding the Forfeiture or Expiration.

    ARTICLE IX

    COMPANY'S OBLIGATIONS

    9.1  Unfunded Plan The Plan shall be unfunded. The Company shall not be
    required to segregate any assets that at any time represent a benefit. The
    Company may deposit funds with the trustee of the Trust (or such similar
    trust that is maintained or established by the Company) to provide the
    benefits to which Participants and Beneficiaries may be entitled under the
    Plan. The funds deposited with the trustee of such trust, and the earnings
    thereon, will be dedicated to the payment of benefits under the Plan but
    shall remain subject to the claims of the general creditors of the Company.
    Any liability of the Company to a Participant or Beneficiary under this Plan
    shall be based solely on contractual obligations that may be created
    pursuant to this Plan. No such obligation of the Company shall be deemed to
    be secured by any pledge of, or other encumbrance on, any property of the
    Company.

    9.2  Change of Control Notwithstanding the foregoing, in the event of a
    Change of Control, the Company shall, immediately prior to a Change of
    Control, make an irrevocable contribution to the trust so that the amount
    held in trust is equal to 105% of the amount that is sufficient to pay each
    Participant and Beneficiary the benefits to which they would be entitled,
    and for which each Participating Company is liable, pursuant to the terms of
    the Plan as in effect on the date on which the Change of Control occurred.
    The amount of such contribution exceeding the amount required to pay
    benefits under the Plan shall be used to pay administrative costs of the
    trust and to reimburse any Participant who incurs legal fees as a result of
    an attempt to enforce the terms of the Plan against an acquirer of the
    Company.

    ARTICLE X
    
    ADMINISTRATION OF THE PLAN

    10.1  Powers and Duties of the Administrative Committee The Plan shall be
    administered by the Administrative Committee. The Administrative Committee
    shall interpret the Plan, establish regulations to further the purposes of
    the Plan and take any other action necessary to the proper operation of the
    Plan. Prior to paying a benefit under the Plan, the Administrative Committee
    may require the Participant, former Participant or Beneficiary to provide
    such information or material as the Administrative Committee, in its sole
    discretion, shall deem necessary to make any determination it may be
    required to make under the Plan. The Administrative Committee may withhold
    payment of a benefit under the Plan until it receives all such information
    and material and is reasonably satisfied of its correctness and genuineness.
    The Administrative Committee may delegate all or any of its responsibilities
    and powers to any Persons selected by it, including designated officers or
    Employees of the Company.

    Page 14

    10.2  Agents The Administrative Committee may engage such legal counsel,
    certified public accountants and other advisers and service providers, who
    may be advisers or service providers for the Participating Company or an
    Affiliate, and make use of such agents and personnel of the Company, as it
    shall require or may deem advisable for purposes of the Plan. The
    Administrative Committee may rely upon the written opinion of any legal
    counsel or accountants engaged by the Administrative Committee. The
    Administrative Committee may delegate to the Administrator, any agent or to
    any subcommittee or member of the Administrative Committee its authority to
    perform any act hereunder, including, without limitation, those matters
    involving the exercise of discretion, provided that such delegation shall be
    subject to revocation at any time at the discretion of the Administrative
    Committee.

    10.3  Claims for Benefits If for any reason a benefit payable under this
    Plan is not paid when due, the Participant or Beneficiary may file a written
    claim with the Administrative Committee. If the claim is denied or no
    response is received within forty-five (45) days after the date on which the
    claim was filed with the Administrative Committee (in which case the claim
    will be deemed to have been denied), the Participant or Beneficiary may
    appeal the denial to the Administrative Committee within sixty (60) days of
    receipt of written notification of the denial or the end of the forty-five
    day period, whichever occurs first. In pursuing an appeal, the Participant
    or Beneficiary may request that the Administrative Committee review the
    denial, may review pertinent documents, and may submit issues and documents
    in writing to the Administrative Committee. A decision on appeal will be
    made within sixty (60) days after the appeal is made, unless special
    circumstances require the Administrative Committee to extend the period for
    another sixty (60) days.

    10.4  Hold Harmless To the maximum extent permitted by law, no member of the
    Administrative Committee shall be personally liable by reason of any
    contract or other instrument executed by such member or on such member's
    behalf in such member's capacity as a member of the Administrative Committee
    nor for any mistake of judgment made in good faith, and the Participating
    Company shall indemnify and hold harmless, directly from its own assets
    (including the proceeds of any insurance policy the premiums of which are
    paid from the Company's own assets), each member of the Administrative
    Committee and each other officer, employee, or director of the Participating
    Company or an Affiliate to whom any duty or power relating to the
    administration or interpretation of the Plan against any cost or expense
    (including counsel fees) or liability (including any sum paid in settlement
    of a claim with the approval of the Participating Company) arising out of
    any act or omission to act in connection with the Plan unless arising out of
    such person's own fraud or bad faith.

    10.5  Service of Process The Secretary of the Participating Company or such
    other person designated by the Board shall be the agent for service of
    process under the Plan.

    10.6  Form of Administration To the extent authorized by the Administrative
    Committee, any action required to be taken by a Fund Optionholder may be
    taken in writing, by electronic transmission, by telephone, or by facsimile,
    except for a beneficiary designation which must be in writing.

    Page 15

    ARTICLE XI
    DESIGNATION OF BENEFICIARIES

    11.1  Beneficiary Designation Every Fund Optionholder shall file with the
    Administrator a Beneficiary designation, substantially in the form
    prescribed by the Administrative Committee, of one or more Persons as the
    Beneficiary who shall be entitled to become the Fund Optionholder of Fund
    Options held by the Participant upon the Participant's death. A Participant
    may from time to time revoke or change such Beneficiary designation without
    the consent of any prior Beneficiary by filing a new designation with the
    Administrator, except where the consent of another person is required by
    law. The last such designation received by the Administrator shall be
    controlling; provided, however, that no designation, or change or revocation
    thereof, shall be effective unless received by the Administrator prior to
    the Participant's death, and in no event shall it be effective as of any
    date prior to such receipt. All decisions of the Administrative Committee
    concerning the effectiveness of any Beneficiary designation, and the
    identity of any Beneficiary, shall be final.

    11.2  Failure to Designate Beneficiary If no Beneficiary designation is in
    effect at the time of a Participant's death, the Fund Options, if any, held
    by the Participant at the Participant's death shall be transferred to the
    Participant's surviving spouse, if any, or if the Participant has no
    surviving spouse, to the Participant's estate. A Participant's surviving
    spouse is the Person to whom the Participant was legally married (as
    determined by the Administrative Committee) immediately before the
    Participant's death. If the Administrative Committee is in doubt as to the
    right of any Person to receive such Fund Options, the Administrative
    Committee may direct the Participating Company to withhold payment, without
    liability for any interest thereon, until the rights thereto are determined,
    or the Administrative Committee may direct the Participating Company to pay
    any such amount into any court of appropriate jurisdiction and such payment
    shall be a complete discharge of the liability of the Participating Company
    therefor.

    ARTICLE XII

    AMENDMENT OR TERMINATION OF THE PLAN

    12.1  Right to Amend or Terminate Plan The Board reserves the right at any
    time through action of its Organization, Compensation and Nominating
    Committee to amend or terminate the Plan, in whole or in part, and for any
    reason and without the consent of any Participating Company, Participant or
    Beneficiary. Each Participating Company by its participation in the Plan
    shall be deemed to have delegated this authority to the Board. At its
    discretion, the Organization, Compensation and Nominating Committee may
    delegate all or part of its authority to amend the Plan to the
    Administrative Committee.

    In no event shall an amendment or termination modify, reduce or otherwise
    affect the Participating Company's obligations under the Plan, as such
    obligations are defined under the provisions of the Plan existing
    immediately before such amendment or termination.

    Page 16

    12.2  Notice Notice of any amendment or termination of the Plan shall be
    given by the Administrative Committee to all Participating Companies.

    ARTICLE XIII

    GENERAL PROVISIONS AND LIMITATIONS

    13.1  No Right to Continued Employment Nothing contained in the Plan shall
    give any Employee the right to be retained in the employment of any
    Participating Company or Affiliate or affect the right of any such employer
    to dismiss any Employee. The adoption and maintenance of the Plan shall not
    constitute a contract between any Participating Company and Employee or
    consideration for, or an inducement to or condition of, the employment of
    any Employee.

    13.2  Payment on Behalf of Payee If the Administrative Committee shall find
    that any person to whom any amount is payable under the Plan is unable to
    care for such person's affairs because of illness or accident, or is a
    minor, or has died, then any payment due such person or such person's estate
    (unless a prior claim therefor has been made by a duly appointed legal
    representative) may, if the Administrative Committee so elects in its sole
    discretion, be paid to such person's spouse, a child, a relative, an
    institution maintaining or having custody of such person, or any other
    person deemed by the Administrative Committee to be a proper recipient on
    behalf of such person otherwise entitled to payment. Any such payment shall
    be a complete discharge of the liability of the Plan and the Participating
    Company therefor.

    13.3  Nonalienation.

 g. Subject to Section 13.3(b), no Fund Option, interest, expectancy, benefit,
    payment, claim or right of any Participant or Fund Optionholder under the
    Plan shall be (a) subject in any manner to any claims of any creditor of the
    Participant or Fund Optionholder, (b) subject to the debts, contracts,
    liabilities or torts of the Participant or Fund Optionholder or (c) subject
    to alienation by anticipation, sale, transfer, assignment, bankruptcy,
    pledge, attachment, charge or encumbrance of any kind. If any Person shall
    attempt to take any action contrary to this Section, such action shall be
    null and void and of no effect, and the Administrative Committee and the
    Participating Company shall disregard such action and shall not in any
    manner be bound thereby and shall suffer no liability on account of its
    disregard thereof. If the Participant or Fund Optionholder, or any other
    beneficiary hereunder shall become bankrupt or attempt to anticipate,
    alienate, sell, assign, pledge, encumber, or charge any right hereunder,
    then such right or benefit shall, in the discretion of the Administrative
    Committee, cease and terminate, and in such event, the Administrative
    Committee may hold or apply the same or any part thereof for the benefit of
    the Participant or Fund Optionholder or the spouse, children, or other
    dependents of the Participant or Fund Optionholder, or any of them, in such
    manner and in such amounts and proportions as the Administrative Committee
    may deem proper.

    Page 17

 h. Notwithstanding Section 13.3(a), a Participant may at any time prior to
    death assign by gift a Fund Option to the Participant's spouse, adult
    children or a trust for the benefit of the Participant, the Participant's
    spouse or adult children. The Participant may also assign by gift a Fund
    Option to a tax-exempt entity as defined in Code Section 501(c)(3).
    Notwithstanding the foregoing, such an assignment shall be permitted only if
    (i) the Participant is 100% Vested in the Fund Option, and (ii) the
    assignment is made by gift for which the Participant receives no
    consideration for the assignment. Any such assignment shall be evidenced by
    an appropriate written document executed by the Participant and a copy
    delivered to the Committee in advance of the effective date of the
    assignment. In the event of such an assignment, the assignee shall become
    the Fund Optionholder of the Fund Option and shall be entitled to all the
    rights of the Participant with respect to the assigned Fund Option, and such
    Fund Option shall continue to be subject to all of the terms, conditions and
    restrictions applicable to the Fund Option, as set forth in the Plan.

13.4  Missing Payee If the Administrative Committee cannot ascertain the
whereabouts of any person to whom a payment is due under the Plan, and if, after
five years from the date such payment is due, a notice of such payment due is
mailed to the last known address of such person, as shown on the records of the
Administrative Committee or the Company, and within three months after such
mailing such person has not made written claim therefor, the Administrative
Committee, if it so elects, after receiving advice from counsel to the Plan, may
direct that such payment and all remaining payments otherwise due to such person
be canceled on the records of the Plan and the amount thereof forfeited, and
upon such cancellation, the Participating Company shall have no further
liability therefor, except that, in the event such person later notifies the
Administrative Committee of such person's whereabouts and requests the payment
or payments due to such person under the Plan, the amounts otherwise due but
unpaid shall be paid to such person without interest for late payment.

13.5  Required Information Each Participant shall file with the Administrative
Committee such pertinent information concerning himself or herself, such
Participant's Beneficiary, or such other person as the Administrative Committee
may specify, and no Participant, Beneficiary, or other person shall have any
rights or be entitled to any benefits under the Plan unless such information is
filed by or with respect to the Participant.

13.6  No Trust or Funding Created The obligations of the Participating Company
to make payments hereunder shall constitute a liability of the Participating
Company to a Participant or Beneficiary, as the case may be. Such payments shall
be made from the general funds of the Participating Company, and the
Participating Company shall not be required to establish or maintain any special
or separate fund, or purchase or acquire life insurance on a Participant's life,
or otherwise to segregate assets to insure that such payment shall be made, and
neither a Participant nor a Beneficiary shall have any interest in any
particular asset of the Participating Company by reason of its obligations
hereunder. Nothing contained in the Plan shall create or be construed as
creating a trust of any kind or any other fiduciary relationship between the
Participating Company and a Participant or any other person. The rights and
claims of a Participant or a Beneficiary to a benefit provided hereunder shall
have no greater or higher status than the rights and claims of any other
general, unsecured creditor of the Participating Company.

Page 18

13.7  Binding Effect Obligations incurred by the Participating Company pursuant
to this Plan shall be binding upon and inure to the benefit of the Participating
Company, its successors and assigns, and the Participant and the Participant's
Beneficiary.

13.8  Merger or Consolidation In the event of a merger or a consolidation by the
Participating Company with another corporation, or the acquisition of
substantially all of the assets or outstanding stock of the Participating
Company by another corporation, then and in such event the obligations and
responsibilities of the Participating Company under this Plan shall be assumed
by any such successor or acquiring corporation, and all of the rights,
privileges and benefits of the Participants and Beneficiaries hereunder shall
continue.

13.9  Entire Plan The Plan document, and any written amendments thereto, contain
all the terms and provisions of the Plan and shall constitute the entire Plan.

Page 19